Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to disclose certain investigation reports. Motion by the respondents to dismiss the proceeding. Application by the petitioner to prosecute this proceeding as a poor person.
Ordered that the application to prosecute this proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Ordered that the motion is granted; and it is further,
*1159Adjudged that the proceeding is dismissed, without costs or disbursements (see CPLR 506).
To the extent that the petitioner raises contentions regarding an order of the Supreme Court, Kings County, dated August 26, 2008, we note that no notice of appeal has been filed with the Clerk of the Supreme Court, Kings County, and therefore no appeal is pending before this Court. Rivera, J.R, Spolzino, Angiolillo and Balkin, JJ., concur.